Perlin, C. J. Claimant, Commonwealth Edison Company, seeks recovery of $2,726.23 for the temporary relocation of its company facilities to clear construction for a new dam across Fox River at Geneva, Illinois. The parties hereto have stipulated in part as follows: “1. Commonwealth Edison Company, An Illinois Corporation and claimant herein, is a public utility engaged in the business of generating, distributing and selling electricity in northern Illinois. 2. Commonwealth Edison Company and the State of Illinois, Department of Public Works and Buildings, Division of Waterways, entered into an agreement at the special instance and request of said Division of Waterways whereby Commonwealth Edison Company was to temporarily relocate and later restore certain of its poles, conductors and other facilities to clear construction for a new dam being constructed by the State across the Fox River in Geneva, Kane County, Illinois, and the State was to reimburse Commonwealth Edison Company for the actual cost of such work. iVi 5. The Seventy-first biennium appropriation out of which the bill was payable had lapsed at the time the bill was mailed, and the funds to pay said bill were no longer available to the Division of Waterways, and Commonwealth Edison Company was so advised by letter, a tme copy of which is attached to the complaint herein as exhibit ‘D’.” There being no questions of law or fact in controversy, as reflected by the stipulation of the parties hereto, by and through their respective counsel, an award is hereby made to claimant in the sum of $2,726.23.